Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 9/16/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschwanden et al (US 10,684,464 B2).

Regarding claim 1, Aschwanden et al discloses a system (Figs. 14-37) comprising:
a resonant spring assembly (Fig. 14, 19, 23, 24 and 34, a spring means 110, column 26, lines 60-67);
a rocking chair (80) with electromagnetic drive coils (Figs. 17 and 18, coils 60, 70, 60a, 70a, column 25, lines 12-61);
a scanner base (Fig. 37, 91) with secondary axis propulsion magnets (Fig. 16, magnets 22 and 24);
a mirror (10) with a spacer (12) and two primary axis propulsion magnets (Fig. 16, magnets 21 and 23); and
an optical position sense assembly (Figs. 14, 15, 17-20, 22, 23, 24 and 30, sensor 90).

Regarding claim 5, the system of claim 1, further comprising i) a primary axis (Fig. 16, X-axis) that resonates at a frequency in an horizontal axis with an primary optical deflection (along the X-axis), and ii) a secondary axis (Fig. 16, Y-axis) that is selectively controlled via a servomechanism to operate in a vertical axis with a secondary optical deflection (along the Y-axis).

Regarding claim 6, the system of claim 5,wherein the primary axis is driven independent of motion of the secondary axis (the magnets 21 and 23 tilt along the primary axis), and vice-versa, and wherein primary axis motion involves movement of components that are positioned on the secondary axis (column 30, lines 26-43).

Regarding claim 8, the system of claim 1, wherein the resonant spring assembly comprises a resonant spring sandwiched between two frames that create tension across a primary axis upon brazing the resonant spring assembly (see Fig. 29, two-axis frame).

Regarding claim 9, the system of claim 8, wherein the two frames comprise a coefficient of thermal expansion delta tensioners (inherently the frames have a coefficient of thermal expansion delta tensioners).

Regarding claim 10, the system of claim 1, wherein the resonant spring assembly (110), mirror (10), and rocking chair (80) are suspended by a secondary axis of the resonant spring (see Fig. 14).

Regarding claim 11, the system of claim 1, wherein the resonant spring assembly (110) is adhered to the rocking chair (80), which comprises primary and secondary axis electromagnetic drive coils (60, 60a, 70, 70a, see Figs. 21 and 22).

Regarding claim 12, the system of claim 1, wherein the mirror (110) sits on the spacer (12), which sits directly on a primary axis of the resonant springs (at center see Fig. 22), and wherein the two primary axis propulsion magnets (21 and 23) sit undermeath the mirror (110) with one primary axis propulsion magnet on each side of the primary axis (see Figs. 14-16).

Regarding claim 13, the system of claim 1, wherein the electromagnetic drive coils (Fig. 16, 60, 60a, 70, 70a) comprise a primary axis electromagnetic drive coil (60, 60a) and a set of two secondary axis electromagnetic drive coils (70, 70a), and wherein magnetic fields of 1) the primary axis electromagnetic drive coil, and ii) the set of two secondary axis electromagnetic drive coils, are orthogonal to each other, regardless of motion of the system (see 60, 60a are orthogonal to 70,70a).

Regarding claim 14, the system of claim 13, wherein the primary axis electromagnetic drive coil (60, 60a) is wrapped around the rocking chair (80) under a plane that a resonant spring (110) sits on (see Fig. 24), and wherein the magnetic field of the primary axis electromagnetic drive coil interacts with the two primary axis propulsion magnets (21, 23) that are placed on either side of the primary axis under the mirror (10), causing optical deflection (see Figs. 24 and 25).

Regarding claim 15, the system of claim 13, wherein the set of two secondary axis electromagnetic drive coils (70, 70a) synchronize with a set of two secondary axis propulsion magnets (22, 24), causing the rocking chair (80 and 300) to rotate around a second axis of a resonant spring (along the A and A’).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al (US 10,684,464 B2).
Aschwanden et al (US 10,684,464 B2) discloses the claimed invention as set forth above except for  wherein i) the primary axis has a maximum primary optical deflection of +/- 30 degrees, and ii) the secondary axis has a maximum secondary optical deflection of +/- 5 degrees.  It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to choose for the claimed maximum primary optical deflection and maximum secondary deflection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, as being motivated to precisely manipulate the beams to be reflected.

Allowable Subject Matter
Claims 16-19 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the optical position sensor comprises a dye impregnated optical fiber, a positive sensitive detector, a UV/IR filter, two or more UV LEDs with two or more corresponding prisms as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/24/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872